UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Plaintiff{s}
V, Civil Action No.: 3:49-cy-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS SFATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000,

Barbara J. Fried whois Defendant
(Name of party you represent} (Plaintiff/Defendant)

 

 

makes the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
[Yes No

2, Does the party have any parent corporations?

[Yes [X]No

ifyes, identify all parent corporations, including grandparent and great grandparent corporations:

3, 1s 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[]¥es No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the ne N
es *]No

If yes, identify all such owners:

5. Is the party a trade association?
[]Yes x]No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

“Signature} (Date}

A, 7 ele July 11, 2019
meg

 
